Exhibit 10.1

DRESSER-RAND GROUP INC.

STANDARD TERMS AND CONDITIONS FOR

EMPLOYEE NONQUALIFIED STOCK OPTIONS

These Standard Terms and Conditions apply to any Options granted under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2014, which are identified as nonqualified stock options and
are evidenced by a Grant Notice or an action of the Committee that specifically
refers to these Standard Terms and Conditions. Participant must formally accept
the Option grant in the manner specified in the applicable Grant Notice within
90 days following the Grant Date specified by the Grant Notice; if the
Participant fails to do so, the Participant’s Option will be forfeited and the
Participant will have no further rights with respect to such Option.

 

1. TERMS OF OPTION

 

  A. Dresser-Rand Group Inc. (the “Company”) has granted to the Participant
named in the Grant Notice provided to said the Participant herewith (the “Grant
Notice”) a nonqualified stock option (the “Option”) to purchase up to the number
of shares of the Company’s common stock (the “Common Stock”), set forth in the
Grant Notice, at the purchase price per share and upon the other terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions (as amended from time to time), and the Plan. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall include a reference to any Subsidiary. Capitalized terms not
defined in this document have the meaning given to them in Plan or Grant Notice.

 

  B. In the event there is a conflict between these Standard Terms and
Conditions or the applicable Grant Notice and applicable local law, local law
shall govern.

 

2. NON-QUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

 

3. EXERCISE OF OPTION

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice. After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be exercisable to the extent it
becomes vested, as described in the Grant Notice, to purchase up to that number
of shares of Common Stock as set forth in the Grant Notice provided that (except
as set forth in Section 4.A below) the Participant remains employed with the
Company and does not experience a termination of employment. The vesting period
and/or exercisability of an Option may be adjusted by the Committee to reflect
the decreased level of employment during any period in which the Participant is
on an approved leave of absence or is employed on a less than full time basis,
provided that the Committee may take into consideration any accounting
consequences to the Company.

 

1



--------------------------------------------------------------------------------

To exercise the Option (or any part thereof), the Participant shall deliver to
the Company a “Notice of Exercise” on a form either provided by the Company or
follow a mechanism established by the Company with the broker administering the
Option, specifying the number of whole shares of Common Stock the Participant
wishes to purchase and how the Participant’s shares of Common Stock should be
registered (in the Participant’s name only or in the Participant’s and the
Participant’s spouse’s names as community property or as joint tenants with
right of survivorship).

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice. The Company shall not be obligated to issue any shares of Common
Stock until the Participant shall have paid the total Exercise Price for that
number of shares of Common Stock. The exercise price of may be paid in Common
Stock, cash or a combination thereof, including an irrevocable commitment by a
broker to pay over such amount from a sale of the Common Stock issuable under
the Option, the delivery of previously owned Common Stock and withholding of
Common Stock deliverable upon exercise.

Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.

 

4. EXPIRATION OF OPTION

Except as provided in this Section 4, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Grant Notice.

 

  A. If the Participant’s employment terminates by reason of Retirement (as
defined in Section 14.G below), the Participant (or the Participant’s estate,
beneficiary or legal representative), subject to Section 9, may exercise the
Option to the extent vested or exercisable until the Expiration Date. Upon
Retirement, the unvested portion of the Option shall continue to vest under the
schedule described in the Grant Notice; provided, however, that if the
Participant’s Retirement is less than twelve (12) months after the Grant Date,
only the following portion of the unvested Option shall continue to vest under
the schedule described in the Grant Notice: (x) the number of then-unvested
Options granted hereunder, (y) multiplied by a fraction, (I) the numerator of
which is the number of full days from the Grant Date through the date of
Retirement, and (II) the denominator of which is 365. The remaining unvested
portion of the Option shall be forfeited and canceled as of the date of such
Retirement.

 

2



--------------------------------------------------------------------------------

  B. If the Participant’s employment terminates by reason of death or
Disability, the Participant (with Participant’s estate, beneficiary or legal
representative, may exercise the Option (regardless of whether then vested or
exercisable) until the earlier of (i) the twelve month anniversary of the date
of such termination and (ii) the Expiration Date.

 

  C. If the Participant’s employment terminates for any reason other than death,
Disability, Cause or Retirement, the Participant may exercise any Options that
are vested and exercisable at the time of such termination of employment until
the earlier of (A) the 90-day anniversary of the date of such termination of
employment and (B) the Expiration Date. Any portion of the Option that is not
vested and exercisable at the time of such a termination of employment shall be
forfeited and canceled as of the date of termination of employment.

 

  D. If the Participant’s employment is terminated for Cause, the entire Option,
whether or not then vested and exercisable, shall be immediately forfeited and
canceled as of the date of such termination of employment.

 

5. CHANGE IN CONTROL

The Options shall be treated as follows if there is a Change in Control:

 

  A. If the Options are not continued, assumed or substituted by the
Participant’s employer (or an Affiliate of such employer) that engages the
Participant immediately following the Change in Control, the entire Option shall
fully vest and become exercisable immediately prior to the occurrence of the
Change in Control. Alternatively, the Committee may provide for a cash payment
equal to the excess (if any) of the Change in Control Price over the Exercise
Price in settlement of the Options (including, without limitation, those Options
that vest pursuant to this Section 5.A).

 

  B. If the Options are continued, assumed or substituted by the Participant’s
employer (or an Affiliate of such employer) that engages the Participant
immediately following the Change in Control, the Options shall continue to vest
and become exercisable as provided in the Grant Notice; provided, however, that
if the Participant’s employment is terminated other than for Serious Misconduct,
or the Participant resigns for Good Reason, in either case within twelve months
following the Change in Control, the Option shall fully vest and become
exercisable upon such termination or resignation.

 

3



--------------------------------------------------------------------------------

For purposes hereof, the Options shall be considered “assumed” if, following the
Change in Control, the Option confers the right to purchase or receive, for each
share of Common Stock subject to the Option immediately prior to the Change in
Control, (i) the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
share held on the effective date of the Change in Control in excess of the
Exercise Price, or (ii) common stock of the successor to the Company of
substantially equivalent economic value to the consideration received in the
Change in Control by holders of Common Stock for each share held on the
effective date of the Change in Control (as determined by the Committee in its
discretion) in excess of the Exercise Price. The Options will be considered
“substituted for” if the successor or acquiror replaces the Options with equity
awards of substantially equivalent economic value measured as of the date the
Change in Control occurs (as determined by the Committee in its discretion).

 

6. RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Participant and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

 

7. INCOME TAXES

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until the Participant has made arrangements
satisfactory to the Committee to satisfy applicable withholding tax obligations.
Unless otherwise permitted by the Committee, withholding shall be effected by
withholding Common Stock issuable in connection with the exercise of the Option.
The Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the exercise of the
Options from any amounts payable by it to the Participant (including, without
limitation, future cash wages).

 

8. NON-TRANSFERABILITY OF OPTION

The Participant may not assign or transfer the Option to anyone other than by
will or the laws of descent and distribution and, subject to Section 4.B, the
Option shall be exercisable only by the Participant during his or her lifetime.
The Company may cancel the Participant’s Option if the Participant attempts to
assign or transfer it in a manner inconsistent with this Section 8.

 

4



--------------------------------------------------------------------------------

9. RESTRICTED ACTIVITIES

 

  A. By accepting the Option, the Participant acknowledges and agrees that
(i) the Company is engaged in a highly competitive business; (ii) the Company
has expended considerable time and resources to develop goodwill with its
customers, vendors, and others, and to create, protect, and exploit its
Confidential Information (as defined in Section 14.B below); (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) the Participant’s participation in or
direction of the Company’s day-to-day operations and strategic planning are an
integral part of the Company’s continued success and goodwill; (v) in the period
between the Participant’s notice to the Committee of the Participant’s
Retirement and the date of the Participant’s Retirement (the “Transition
Period”), the Participant will participate in identifying a successor,
transitioning his or her responsibilities to and training a successor, and
engaging in other transition activities (the “Transition Process”); (vi) given
the Participant’s position and responsibilities, including during the Transition
Period, he or she necessarily will be relying on and/or creating Confidential
Information that belongs to the Company and enhances the Company’s goodwill;
during the Transition Process will be transmitting Confidential Information to
his or her successor; and in carrying out his or her responsibilities, including
during the Transition Process, the Participant in turn will be relying on the
Company’s goodwill and the disclosure by the Company to him or her of
Confidential Information; (vii) the Participant will have access to Confidential
Information, including concerning the Transition Process, that could be used by
any competitor of the Company in a manner that would irreparably harm the
Company’s competitive position in the marketplace and dilute its goodwill;
(viii) the Participant’s engaging in any of the Restricted Activities during the
Restriction Period would result in the inevitable disclosure or use of
Confidential Information for the Competitor’s benefit or to the detriment of the
Company; (ix) the Participant will return to the Company upon Retirement all the
Confidential Information, in whatever form or media and all copies thereof, in
his or her possession, custody, or control; (x) by giving advance notice of his
or her Retirement, the Participant represents that he or she will not engage in
the Restricted Activities; (xi) the Company is relying on such representation in
providing the Participant continuing access to Confidential Information and
authorizing him or her to engage in the Transition Process and other activities
that will create new and additional Confidential Information during the
Transition Period; and (xii) absent the Participant’s agreement to this
Section 9, the Company would not authorize the Participant to participate in the
Transition Process and engage in other activities that will create new and
additional Confidential Information in an unfettered fashion and would not
provide for the extended exercisability of the Option (regardless of whether
then vested or exercisable) upon Retirement as provided for in Section 4.A.

 

  B. The Company, by granting the Option, and the Participant, by accepting the
Option, thus acknowledge and agree that during the remaining term of the
Participant’s employment with the Company, including the Transition Period, the
Participant (i) will receive Confidential Information that is unique,
proprietary, and valuable to the Company; (ii) will rely on and/or create
Confidential Information that is unique, proprietary, and valuable to the
Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.

 

5



--------------------------------------------------------------------------------

  C. Accordingly, in consideration of the promises of the Company set out in
Section 9.B, the Option, and the extended exercisability of the Option
(regardless of whether then vested or exercisable) upon Retirement as provided
for in Section 4.A, the Participant agrees that:

 

  1. He or she will not engage in any of the Restricted Activities (as defined
in Section 14.E below) during the Restriction Period (as defined in Section 14.F
below);

 

  2. If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 9, then (x) the Option shall immediately expire
and cease to be exercisable (regardless of whether then vested or exercisable)
and (y) with respect to any Option (or any part thereof) that has been
exercised, the Participant shall immediately pay to the Company the excess of
the fair market value of the Common Stock associated with the exercise of the
Option (or any part therof) at the time of exercise over the Exercise Price;

 

  3. If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 9, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Participant engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 9, without the
necessity of posting any bond or proving special damages or irreparable injury;
and

 

  4. Neither Section 9.C.2 nor Section 9.C.3 constitute the Company’s exclusive
remedy for a breach or threatened breach of the Participant’s obligations under
this Section 9, but shall be in addition to all other remedies available to the
Company at law or equity.

 

6



--------------------------------------------------------------------------------

  D. By accepting the Option, the Participant acknowledges and agrees that
(i) the restrictions contained in this Section 9 are ancillary to an otherwise
enforceable agreement, including without limitation the mutual promises and
undertakings set out in Section 9.A and B, the Option, and the extended
exercisability of the Option (regardless of whether then vested or exercisable)
upon Retirement as provided for in Section 4.A; (ii) the Company’s promises and
undertakings set out in these Standard Terms and Conditions, and in particular
Section 9.B, the Grant Notice, and the Plan, and the Participant’s position and
responsibilities with the Company and his or her promises and undertakings set
out in Section 9.A, give rise to the Company’s interest in restricting the
Participant’s post-Retirement activities; (iii) such restrictions are designed
to enforce the Participant’s promises and undertakings set out in Section 9.A
and his or her common-law obligations and duties owed to the Company; (iv) the
restrictions are reasonable and necessary, are valid and enforceable, and do not
impose a greater restraint than necessary to protect the Company’s goodwill,
Confidential Information, and other legitimate business interests; (v) he or she
will immediately notify the Company in writing should he or she believe or be
advised that the provisions of this Section 9 are not, or likely are not, valid
and enforceable; (vi) he or she will not challenge the enforceability of this
Section 9; (vii) absent the Participant’s agreement to this Section 9, the
Company would not authorize the Participant to participate in the Transition
Process and engage in other activities that provide access to or create new and
additional Confidential Information in an unfettered fashion and would not
provide for the extended exercisability of the Option (regardless of whether
then vested or exercisable) upon Retirement as provided for in Section 4.A.

 

  E. The provisions of Section 4.A providing for the extended exercisability of
all or a portion of the Option (regardless of whether then vested or
exercisable) upon Retirement and this Section 9 are mutually dependent and not
severable, and the Participant acknowledges and agrees that the Company would
not provide for the extended exercisability of the Option (regardless of whether
then vested or exercisable) upon Retirement as provided for in Section 4.A but
for the Participant’s promises set out in and the enforceability of this
Section 9. Accordingly, if Section 9 or any part of it is ever declared to be
illegal, invalid, or otherwise unenforceable in any respect by a court of
competent jurisdiction, then the Participant agrees that (x) the Option shall
immediately expire and cease to be exercisable (regardless of whether then
vested or exercisable) and (y) with respect to any Option (or any part thereof)
that has been exercised, the Participant shall immediately pay to the Company
the excess of the fair market value of the Common Stock associated with the
exercise of the Option (or any part therof) at the time of exercise over the
Exercise Price; provided that if the scope of the restrictions in this Section 9
as to time, geography, or scope of activities are deemed by court of competent
jurisdiction to exceed the limitations permitted by applicable law, the
Participant and the Company agree that the restrictions so deemed shall be, and
are, automatically reformed to the maximum limitation permitted by such law.

 

10. THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Option shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

 

7



--------------------------------------------------------------------------------

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.

 

11. LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

 

12. GENERAL

Except as provided for in Section 9.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

 

13. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, the Options and the Common Stock via
Company web site or other electronic delivery.

 

8



--------------------------------------------------------------------------------

14. DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

 

  A. “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation;
(iv) competing environmental solutions such as compressed air energy storage,
combined heat and power, air separation, bio fuels, and wave or wind energy or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating compressor, steam and gas
turbine, rotating machinery, related aftermarket parts and services (including
repairs, revamps, re-rates, upgrades, applied technology, overhauls,
remanufacturing, installation and start-up) and other competing businesses of
(x) GE Oil & Gas/Nuovo Pignone, Siemens (including TurboCare), Solar Turbines,
Inc., Rolls-Royce Group plc, Elliott Company, General Electric, Alstom,
Mitsubishi Heavy Industries, Hitachi, MAN Turbo, Hickham USA, Sulzer Turbo
Services, Wood Group, Burckhardt Compression, Neuman & Esser Group, Ariel Corp.,
Thomassen Mitsui & Co., Ltd., Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar
Inc., Solar, Hoerbiger, or, if those corporate names are not formally correct,
the businesses commonly referred to by those names; and (y) the successors to,
assigns of, and affiliates of the persons or entities described in clause (x).

 

  B. “Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

 

9



--------------------------------------------------------------------------------

  C. “Good Reason” shall mean the Participant’s resignation from employment from
the Company or its successor within sixty (60) days following the occurrence of
(i) a material reduction in the Participant’s base salary; (ii) a material
adverse change in the Participant’s responsibilities; or (iii) a required
relocation of the Participant’s principal place of employment by more than fifty
(50) miles from its location as in effect immediately prior to the Change in
Control; provided, that the Participant shall have provided written notice to
the Company or its successor of his or her intention to resign for Good Reason
and the grounds therefor within thirty (30) days following the occurrence of the
event constituting Good Reason, and the Company shall have failed to cure such
event within thirty (30) days of receiving such notice.

 

  D. “Noncompetition Area” shall mean the following geographic areas to the
extent the Participant’s duties and responsibilities for the Company take or
took place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Participant’s employment by the
Company; and (ii) any state or territory of the United States of America.

 

  E. “Restricted Activities” means:

 

  1. The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Participant’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;

 

  2. The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is then a customer, supplier, or vendor of the Company to cease being a
customer, supplier, or vendor of the Company or to divert all or any part of
such person’s or entity’s business from the Company; and

 

  3. The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Participant’s employment was a potential customer, supplier, or vendor of
the Company within the previous 12 months, not to become a customer, supplier,
or vendor of the Company or to divert all or any part of such person’s or
entity’s business from the Company; and

 

10



--------------------------------------------------------------------------------

  4. The Participant’s association directly or indirectly, as an employee,
officer, director, agent, partner, stockholder, owner, member, representative,
financial contributor, or consultant, with any Competitor.

With respect to the post-Retirement Restriction Period, the Restricted
Activities in E.2 and E.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Participant has or had Confidential Information (including without
limitation knowledge of or participation in a bid, proposal, or offer); and the
Restricted Activities in E.4 extend only to a (x) the performance by the
Participant, directly or indirectly, of the same or similar activities the
Participant performed for the Company prior to Retirement or such other
activities that by their nature are likely to lead to the disclosure of
Confidential Information; and (y) that take place anywhere in, or are directed
at any part of, the Noncompetition Area. The “Restricted Activities” do not
extend to the Participant’s investment in stock or other securities of a
Competitor listed on a national securities exchange or actively traded in the
over-the-counter market if he or she and the members of his or her immediate
family do not, directly or indirectly, hold more than a total of 5% of all such
shares of stock or other securities issued and outstanding.

 

  F. “Restriction Period” shall mean the period of the Participant’s employment
by the Company and continuing through the date that is three years after the
Participant’s Retirement.

 

  G. “Retirement” shall mean the Participant’s voluntary termination of
employment or other service from the Company after the Participant (i) has
attained age sixty-two and completed at least ten years of continuous service
with the Company as of the date of termination or (ii) has attained age
sixty-five and completed at least five years of continuous service with the
Company as of the date of termination, and in either event with the express
intent not to engage in any of the Restricted Activities after termination,
provided that the Participant has provided the Committee at least one year’s
advance notice of such retirement.

 

11



--------------------------------------------------------------------------------

  H. “Serious Misconduct” shall mean the occurrence of any of the following:
(i) the material failure or refusal by the Participant to perform his or her
duties to the Company or its successor (including, without limitation, the
Participant’s inability to perform such duties as a result of alcohol or drug
abuse, chronic alcoholism or drug addiction) or to devote substantially all of
his or her business time, attention and energies to the performance of his or
her duties to the Company or its successor; (ii) any willful, intentional or
grossly negligent act by the Participant having the effect of materially
injuring the interest, business or prospects of the Company or its successor or
any of their Affiliates; (iii) the material violation or material failure by the
Participant to comply with the Company’s or its successor’s material published
rules, regulations or policies, as in effect from time to time; (iv) the
Participant’s conviction of a felony offense or conviction of a misdemeanor
offense involving moral turpitude, fraud, theft or dishonesty; (v) any willful
or intentional, misappropriation or embezzlement of the property of the Company
or its successor or any of their Affiliates (whether or not a misdemeanor or
felony); or (vi) a material breach of Section 9 above by the Participant;
provided, however, that in the event that the Company or its successor
determines to terminate the Participant’s employment pursuant to clauses (i),
(iii) or (vi) of this definition of Serious Misconduct, such termination shall
only become effective if the Company or its successor shall first give the
Participant written notice of such Serious Misconduct, which notice shall
identify in reasonable detail the manner in which the Company or its successor
believes Serious Misconduct to exist and indicates the steps required to cure
such Serious Misconduct, if curable, and the Participant shall fail within
thirty (30) days of such notice to substantially remedy or correct the same.

 

12